Citation Nr: 0717467	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-44 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder.

2.  Entitlement to an initial disability rating higher than 
10 percent for 
service-connected degenerative disc disease, L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in December 2003, after more than two 
decades of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  The clinical evidence of record does not demonstrate 
diagnosis of a chronic sleep disorder separate from sleep 
disturbance encompassed within the 30 percent rating assigned 
for depression, for which service connection was granted 
secondary to service-connected lumbar disability.

2.  Service-connected degenerative disc disease, L5-S1, is 
manifested by no more than mild symptomatology, and not by 
intervertebral disc syndrome that is moderate, with recurring 
attacks; or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; incapacitating episodes; or neurological 
deficit associated with degenerative disc disease at L5-S1.  

3.  Range of motion, since March 2003, was to full, normal 
limits, with exception of limited forward flexion to 60 
degrees in 2002; there is some evidence of mild pain on 
range-of-motion exercises.  
 
4.  On examination in August 2005, muscle spasm was not 
found, although spasms were noted intermittently before then, 
but the record does not demonstrate muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic sleep 
disorder are not met.  
38 U.S.C.A. §§ 1100, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for increased initial disability rating(s) 
for degenerative disc disease, L5-S1, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001), 5293 (2003), 5003, 5235-5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Sleep Disorder

The veteran contends that she has had recurrent sleep 
disturbance since approximately 1998, several years before 
retirement, around the time when she was pregnant with her 
son.  She has reported that that history of sleep problems 
coincided with history of back pain, which began around 1998, 
and that her pregnancy aggravated back pain, which, in turn, 
exacerbated her sleep problems.  See reported history 
documented in June 2002 VA compensation and pension (C&P) 
general medicine note.  Elsewhere (see June 2002 C&P 
psychiatry note; April 2003 record of Dr. Malik), she 
reported a pattern of relationship between difficulty 
sleeping and back pain.  Once she "addresses" her pain, 
presumably with medication, then she is able to sleep.  
Recent VA outpatient treatment records reflect essentially 
the same report - that she has intermittent episodes of sleep 
disturbance when she has exacerbated back pain.  Service 
connection is in effect for depressive disorder deemed 
secondary to low back pain.  See June 2004 rating decision; 
May 2004 C&P mental health examination report; March 2005 VA 
medical record.   

The service medical records do not document treatment for a 
chronic sleep disorder diagnosed as such.  To the extent 
there is some discussion of sleep therein, the veteran did 
report increased fatigue, and consequently, sleep, and that 
sleep pattern apparently was associated with sinus problems 
not shown to be material to the present sleep disorder claim, 
particularly given that the veteran consistently has said in 
the course of this appeal that her sleep problems are 
associated with back pain noted from the late 1990s.  See 
July 1988 service medical record.  In this connection, there 
is an April 2003 record that the veteran reported having had 
recurrent sleep disturbance during back pain flare-ups.  At 
that time, she was given Benadryl for sleep disturbance, and 
as well, Prozac for depression.       

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between the two.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  

In June 2002, a VA psychologist who examined the veteran and 
considered her history, as reported during the examination 
and as shown in the claims file, concluded that no diagnosis 
of a chronic sleep disorder is warranted.  She stated: "[The 
veteran] suffers from no mental disorder at this time.  Her 
inability to sleep cannot be qualified as insomnia, insofar 
as it is secondary to back pain."  The examiner noted lack 
of evidence that the veteran has psychogenically medicated 
insomnia that prevents her from falling asleep or remaining 
in sleep.  The record does not present clinical evidence or 
medical opinion to the contrary.  In light of this opinion, 
the Board cannot conclude that a chronic sleep disorder is 
manifested aside from intermittent sleep disturbance 
associated with back pain flare-ups.  It is noted that 
chronic sleep impairment is explicitly encompassed within the 
manifestations deemed associated with a 30 percent rating in 
effect for depression secondary to low back disability.  See 
June 2004 rating decision and 38 C.F.R. §§ 4.14 (rule against 
pyramiding), 4.130, Diagnostic Code 9434 (2006) (major 
depressive disorder).   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for a chronic sleep disorder.  There is no reasonable doubt 
to be resolved.  38 C.F.R. § 3.102 (2006).

II.  Increased Rating - DDD 

This appeal arises from a March 2003 rating decision that 
granted the original claim of entitlement to service 
connection for a back disability, filed in May 2002, before 
the veteran's discharge from active duty.  That rating 
decision assigned an initial 10 percent rating for DDD 
effective March 1, 2003, the day after discharge.  Service 
connection for any disability, and any percentage rating for 
such disability, cannot begin on or before the date of 
discharge.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(1) 
(service connection can be effective the day after discharge 
if the claim is filed within one year after the date of 
discharge).  Therefore, the inquiry before the Board is 
whether higher rating(s) can be assigned from March 1, 2003, 
forward, and, although the entire history as documented in 
the claims file is reviewed, the decision below focuses on 
relevant clinical evidence from early 2003, forward.  

The veteran's lumbar disability is evaluated under hyphenated 
Diagnostic Code 5003-5292, in 38 C.F.R. § 4.71a (2001), 
signifying that those two Codes are most closely analogous to 
the veteran's disability.  38 C.F.R. § 4.27.  Having 
considered all of the spine disability rating codes in 
38 C.F.R. § 4.71a (2001), the Board agrees with that 
determination.  The Board also has considered revised 
criteria in 38 C.F.R. § 4.71a (2003, 2006), and concludes 
that the 2001, 2003, and current criteria would not afford 
the veteran a higher initial rating (or staged ratings), for 
the reasons below.  

Diagnostic Code 5003 (2001, 2003, 2006) provides that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate Codes for the specific joint(s) involved.  Where 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate Codes, a rating of 10 
percent is applied for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations. The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  

Under old Diagnostic Code 5292 (2001), the next higher rating 
of 20 percent was assigned for moderate limitation of motion 
of the lumbar spine.  Under old Diagnostic Code 5293 (2001), 
a 20 percent rating was assigned for intervertebral disc 
syndrome that is moderate, with recurring attacks; Diagnostic 
Code 5295 (2001) assigned a 20 percent for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position. 

Under spine rating criteria amended effective September 23, 
2002 (Diagnostic Code 5293), a 20 percent rating was assigned 
with evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past year.  An "incapacitating episode" 
contemplates acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and treatment ordered by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  

Under current criteria, which were revised effective 
September 26, 2003 (see 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)), new Diagnostic Codes 5237 and 5243 
evaluate lumbosacral strain and intervertebral disc syndrome, 
respectively.  Diagnostic Code 5242 evaluates degenerative 
arthritis by reference to Diagnostic Code 5003.  A 20 percent 
rating is assigned with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward motion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a (2006), Note (2); Plate V 
diagrams.  

As for Diagnostic Code 5243, a 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past year.  Also, Notes to the current criteria specify that 
any associated objective neurologic abnormalities including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately from orthopedic manifestations, under an 
appropriate Code.  38 C.F.R. § 4.71a (2006), Note (1). 

Where a law or regulation is amended while an increased 
rating claim is pending, as is the case here with respect to 
2003 amendment made effective during the time period 
pertinent to a single increased rating or staged ratings 
since March 1, 2003, the Board determines whether application 
of the revised criteria would result in impermissible 
retroactivity, and to ensure that such application does not 
extinguish any rights or benefits the claimant had prior to 
the revision.  VAOPGCPREC 
7-2003 (Nov. 19, 2003).  If the revised criteria are more 
favorable, then the implementation of such criteria cannot be 
earlier than the effective date of revision, as a matter of 
law.  38 U.S.C.A. § 5110(g).  If the old criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.

The veteran is diagnosed with degenerative disc disease 
demonstrated on X-ray studies and that diagnosis is the basis 
for service connection.  Essentially, degenerative changes 
are evaluated in terms of functional limitation as measured 
by range of motion of the spine.  Diagnostic Codes 5003 
(2001, 2006) and 5292 (2001).  The clinical records dated 
within the relevant time period do not substantiate a higher 
rating based on range of motion.  See, e.g., March 2004 
record, reflecting a notation that the veteran has full range 
of motion and muscle strength "5/5 throughout"; and that 
she ambulates normally without postural defects.  Gait is not 
reported to have been abnormal, and range of motion is 
described as "excellent."  See, e.g., July and September 
2003 VA records.  

Forward flexion was to 60 degrees, as shown in Dr. Patel's 
September 2002 record.  Although that finding represents some 
decrease in motion as compared to normal 90 degrees for 
forward flexion, a 20 percent rating requires forward flexion 
greater than 30 degrees but not greater than 60 degrees.  
Even though 60 degrees, strictly speaking, is within the 30-
60 degree range contemplated for a 20 percent rating under 
current criteria, more recent range-of-motion findings 
indicate that motion is to normal limits.  See August 2005 
C&P examination report documenting forward flexion to 90 
degrees with mild pain at the end of the range of motion; 
extension to 30 degrees; and right and left flexion and 
rotation to 30 degrees.  And, even before September 2002 (see 
June 2002 C&P examination report), a clinician noted that the 
"lumbar spine easily flexes ninety degrees, extends thirty 
degrees, and laterally bends thirty degrees each direction."  
Under the circumstances, the Board does not find adequate 
basis to conclude that the limitation in motion is to a 
moderate degree (5292), or that current 20 percent rating 
criteria are met in terms of limitation of motion 
measurements.  Nor does the record show muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  See discussion below regarding muscle 
spasm; as recently as during an August 2005 C&P examination, 
the veteran was noted to have had normal spinal curvature and 
posture, without "fixed deformities."  Therefore, a higher 
rating is not warranted based on Diagnostic Codes 5003 (2001, 
2006), or 5292 (2001), or current rating criteria based on 
limited motion.     

VA outpatient treatment records dated in June 2005 show 
paravertebral pain and lumbar muscle spasm.  The veteran 
complains of pain radiating down to her legs, particularly to 
the right.  See, e.g., March 2004 VA clinical record.  She 
has had tenderness in the lumbar and paraspinal muscles.  
See, e.g., March 2004 and December 2004 VA outpatient care 
records.  However, the clinical records do not show 
intervertebral disc syndrome characterized as moderate, with 
recurring attacks, nor lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  More recently, as found in 
August 2005 (C&P examination), the veteran had some 
tenderness to palpation, but no muscle spasms or weakness.  
Therefore, the evidence does not more nearly approximate a 
favorable evaluation or favorable staged evaluations based on 
intervertebral disc syndrome or lumbosacral strain 
manifestations.  See Diagnostic Codes 5293 and 5295 (2001).    

VA clinical records do not show objective finding of sensory, 
motor, or neurological deficit deemed associated with the 
service-connected lumbar disability.  See, e.g., June 2002 VA 
C&P general note (neurology).  Dr. Patel's September 2002 
report reflects the veteran's denial of bowel or bladder 
problems, which, if, shown, might have been indicative of 
neurological deficit.  Neurological examination was 
characterized as "normal" in August 2005.  Incapacitating 
episodes consistent with the regulatory definition are not 
demonstrated.  Based on such negative evidence, increased 
evaluation is not warranted under Diagnostic Codes 5293 
(2003) or 5243 (2006).     

The Board also has considered factors like pain, pain on 
motion, fatigability, weakness, incoordination, and 
instability, consistent with DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  However, in 
light of the largely negative findings aforementioned, even 
considering the veteran's complaints of pain, the evidence 
does not more nearly approximate a higher or additional 
rating.  On this point, it is noted that, in August 2005, the 
examiner observed no difficulty on performance of range-of-
motion exercises, and with "no limitation on repetition," 
although mild pain was noted at the end of range of forward 
flexion.  And, in June 2002, an examiner noted the ability to 
perform range-of-motion exercises without pain or weakness, 
other than pain reported at right, L4, on 30 degrees of 
lateral bending to the left.  That examiner also said there 
is "mild" lack of endurance, but no lack of coordination.  

In sum, the Board concludes that the preponderance of the 
evidence is against higher evaluation(s).  There is no 
reasonable doubt to be resolved.  38 C.F.R. § 4.3.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that the June 2002 letter sent to the 
veteran before the March 2003 rating decision, from which 
this appeal arises, did not provide the veteran notice 
consistent with the above requirements.  Nonetheless, VA 
cured the notice defect during the appeal period such that 
the Board finds no basis to conclude the veteran was 
materially prejudiced due to such defect, including prejudice 
due to a notice timing defect.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In January 2004, VA sent the veteran a letter discussing the 
basic elements of a successful service connection claim, 
including requisite evidence on current physical or mental 
disability.  That notice is pertinent because, as explained 
in Section I, the veteran's sleep disorder claim is denied 
not because she did not complain of sleep disturbance during 
active duty, or because there is no evidence of any 
connection between reported sleep disturbance and back pain, 
which prompted her back disability claim later granted by the 
RO.  The basis for denial is that there is no present 
diagnosis of a chronic sleep disorder, and sleep disturbance 
is encompassed within the various manifestations associated 
with a compensable rating assigned for depression secondary 
to lumbar disability.  With respect to the lumbar disability 
increased rating claim, the January 2004 letter explained 
that the evidence must demonstrate worsened disability.  It 
also advised the veteran that, if she identifies the sources 
of evidence pertinent to either claim, then VA would assist 
her in securing the missing evidence from the sources 
identified.  She was told that, notwithstanding the duty to 
assist, a claimant ultimately is responsible for ensuring 
that his or her claim is substantiated with evidence not in 
federal custody.  Although that letter generally informed her 
that a higher rating requires evidence of worsened 
disability, the rating decision sent to her before the 
January 2004 letter had discussed the specific spine 
disability rating criteria governing the evaluation assigned, 
and, later, in October 2004, the RO again discussed those 
criteria, and as well, revised criteria, in the Statement of 
the Case (SOC).  The SOC cited 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement is derived.  VA 
sent another letter in August 2005, reinforcing prior notice.  
That letter also advised the veteran that she may submit any 
evidence in her possession if she believes it might be 
pertinent to her claim.  Then VA issued a Supplemental SOC 
(SSOC) in October 2005, and that item represents the last RO 
decision as to the unfavorable resolution of both issues and 
the reasons and bases for denial.  Thereafter, neither the 
veteran, nor her representative, indicated that there exists 
additional evidence pertinent to either issue that the 
veteran intends to submit, or that she needs more time or VA 
assistance to secure missing items.  In November 2005, the 
veteran responded to the SSOC with a statement to the effect 
that she has reviewed the SSOC and has no evidence to submit; 
she asked that the RO immediately certify her appeal to the 
Board for its review.  Additional argument was submitted 
thereafter, but no argument was made specifically on any 
notice defect or the existence of pertinent records missing 
from the claims file.         

The appeal was transferred to the Board in 2005, prior to the 
issuance of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection).  Consequently, the veteran had not been provided 
with the specific notice required by that decision.  As the 
claim for service connection for the back disability was 
substantiated, there is no prejudice to the veteran 
concerning that issue.  As the claim for service connection 
for a sleep disorder has been denied, there is no prejudice 
to the veteran concerning the lack of this specific notice, 
as the matters of the effective date and evaluation of that 
disability do not arise.  The veteran has been provided with 
notice concerning criteria specific to the evaluation of the 
back disability, and because the Board has concluded that 
higher evaluation(s) is/are not warranted, there can be no 
prejudice based on failure to notify the veteran of effective 
date criteria.  

With respect to failure to provide notice consistent with, on 
the service connection claim, as explained, the sole element 
material to the circumstances of this case is diagnosis of a 
chronic sleep disorder separate from sleep disturbance 
encompassed within the 30 percent rating assigned for 
depression.  Notice on the element of diagnosis of chronic 
disability was provided.  Considerations governing assignment 
of disability ratings and effective dates for degree of 
disability and service connection are not material issues 
where basic service connection criteria are not met after 
notice of such basic criteria have been provided.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, the veteran's lay statements, and VA C&P examination 
results.  Despite appropriate notice during appeal, the 
veteran has not identified sources of missing, pertinent 
evidence.  Based on all of the foregoing, the Board concludes 
that VA's duty to assist was met.  The Board is not precluded 
from deciding this case based on the evidence of record.    


ORDER

Service connection for a chronic sleep disorder is denied.

Increased disability rating(s) for service-connected 
degenerative disc disease, 
L5-S1, is/are denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


